PATEL, District Judge,
concurring in the result:
I concur in the result reached in Judge Hug’s opinion. However, as to the RICO claim, I do not believe it is necessary to put appellant’s complaint through the consuming “pattern of racketeering activity” analysis under Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 105 S.Ct. 3275, 87 L.Ed.2d 346 (1985). Plaintiffs cannot state a RICO claim for one clear reason. They were not injured in their business or property within the meaning of 18 U.S.C. § 1964(c).
Injury to business or property does not include personal damages, Drake v. B.F. Goodrich Co., 782 F.2d 638, 644 (6th Cir.1986), or political damages. RICO is intended to permit private actions solely for damages of a business or proprietary nature. See Bankers Trust Co. v. Rhoades, 741 F.2d 511, 515 (2d Cir.1984), vacated on other grounds, 473 U.S. 922, 105 S.Ct. 3550, 87 L.Ed.2d 673 (1985).
The injury allegations made here are strictly of a political and personal nature and, therefore, outside the purview of RICO. I would affirm for this reason alone.